 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Jimmy Presley Hodge,                               No. CV-16-03229-PHX-GMS
                                                        No. CR-07-00262-PHX-GMS
10                  Petitioner,
                                                        ORDER
11   v.
12   United States of America,
13                  Respondent.
14
15          Pending before the Court is Petitioner Jimmy Presley Hodge’s Motion to Vacate,
16   Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255. On July 2, 2018, Magistrate
17   Judge Deborah M. Fine issued a Report and Recommendation (“R&R”) which
18   recommends that the motion be denied. (Doc. 30). Because intervening authority from the
19   Ninth Circuit makes Hodge’s motion untimely, the Court must reject the R&R and deny
20   Hodge’s Motion.
21                                         DISCUSSION
22          The Antiterrorism and Effective Death Penalty Act (“AEDPA”) provides a one-year
23   statute of limitations for petitions filed under 28 U.S.C. § 2255, which runs from the latest
24   of four possible dates. Two of those dates are relevant to Hodge’s Motion. Typically, the
25   one-year statute of limitations runs from “the date on which the judgment of conviction
26   becomes final.” Id. (f)(1). Because Hodge’s conviction became final in 2011, his current
27   motion is not timely under that measure. But § 2255 also recognizes that the statute of
28   limitations may also run from “the date on which the right asserted was initially recognized
 1   by the Supreme Court, if that right has been newly recognized by the Supreme Court and
 2   made retroactively applicable to cases on collateral review.” Id. (f)(2). Hodge argues that
 3   because the Supreme Court recently recognized a new right in Johnson v. United States,
 4   135 S. Ct. 2551 (2015), he may now bring his petition for relief under § 2255.
 5          The Ninth Circuit’s recent decision in United States v. Blackstone, 903 F.3d 1020
 6   (9th Cir. 2018) controls the outcome of this case. There, the Ninth Circuit held that “[t]he
 7   Supreme Court has not recognized that § 924(c)’s residual clause is void for vagueness in
 8   violation of the Fifth Amendment.” Id. at 1028. Because that is the exact right that Hodge
 9   seeks to assert here, the Court must deny his petition for relief under § 2255 as untimely.
10          And because the Ninth Circuit’s recent decision in Blackstone creates a plain
11   procedural bar, the Court will not issue a certificate of appealability. See Slack v.
12   McDaniel, 529 U.S. 473, 484 (2000) (“Where a plain procedural bar is present . . . a
13   reasonable jurist could not conclude . . . that the petitioner should be allowed to proceed
14   further.”)
15          IT IS THEREFORE ORDERED that Magistrate Judge Fine’s R&R (Doc. 30) is
16   accepted.
17          IT IS FURTHER ORDERED that Hodge’s Motion to Vacate or Set Aside under
18   § 2255 (Doc. 1) is DENIED AND DISMISSED WITH PREJUDICE.
19          IT IS FUTRHER ORDERED directing the Clerk of Court to terminate this action
20   and enter judgment accordingly.
21          IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing
22   Section 2255 Cases, in the event Movant files an appeal, the Court declines to issue a
23   certificate of appealability because reasonable jurists would not find the Court’s procedural
24   ruling debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
25          Dated this 12th day of February, 2019.
26
27
28


                                                 -2-
